ACCEPTED
                                                                                      06-15-00065-CV
                                                                           SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                 9/22/2015 5:19:01 PM
                                                                                     DEBBIE AUTREY
                                                                                               CLERK




                              NO. 06-15-00065-CV         FILED IN
                                                  6th COURT OF APPEALS
                                                    TEXARKANA, TEXAS
                                                  9/22/2015 5:19:01 PM
                       IN THE COURT OF APPEALS        DEBBIE AUTREY
                    FOR THE SIXTH DISTRICT OF TEXAS       Clerk
                          AT TEXARKANA, TEXAS


                                JIMMY NOAH,
                                  Appellant,

                                        v.

             DONALD WIKOFF, M.D., AND WIKOFF UROLOGY, P.A.,
                               Appellees.


                     On Appeal from the 62nd District Court
                            Lamar, County, Texas
                                Cause No. 83223
                               (Hon. Will Biard)


             APPELLEES’ NOTICE OF APPEARANCE OF ADDITIONAL
              APPELLATE COUNSEL AND DESIGNATION OF LEAD
                          APPELLATE COUNSEL


TO THE HONORABLE JUSTICES OF THE SIXTH COURT OF
APPEALS:

        COME NOW, Appellees Donald Wikoff, M.D., and Wikoff Urology, P.A.

(“Appellees”), and pursuant to rule 6.2 of the Texas Rules of Appellate Procedure,

file this Notice of Appearance of Additional Appellate Counsel and Designation of

Lead Appellate Counsel, and would show the Court and all counsel as follows:



APPELLEES’ NOTICE OF APPEARANCE OF ADDITIONAL APPELLATE
COUNSEL AND DESIGNATION OF LEAD APPELLATE COUNSEL                          PAGE 1
D/933738V1
                                        I.

        Appellees have been represented in this appeal by Mr. William C. Dunnill,

and Ms. Aaron D. Nadeau, Steed Dunnill Reynolds Murphy Lamberth, L.L.P.,

1010 W. Ralph Hall Parkway, Second Floor, Rockwall, Texas 75032.

                                        II.

        Appellees have retained the following additional appellate counsel to

represent them in this appeal:

Diana L. Faust
diana.faust@cooperscully.com
Texas Bar No. 00793717
Kyle M. Burke
kyle.burke@cooperscully.com
Texas Bar No. 24073089
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, Texas 75202
Telephone: (214) 712-9500
Facsimile: (214) 712-9540

        Appellees designate Ms. Diana L. Faust as lead appellate counsel for

purposes of this appeal. Additionally, Ms. Faust, and Mr. Burke request the Court

and opposing counsel add them to the list of counsel in this case who will receive

notice of all pleadings, notices, orders, and other communications from the Court

and from opposing counsel.




APPELLEES’ NOTICE OF APPEARANCE OF ADDITIONAL APPELLATE
COUNSEL AND DESIGNATION OF LEAD APPELLATE COUNSEL                          PAGE 2
D/933738V1
                                   Respectfully submitted,

                                   COOPER & SCULLY, P.C.



                                   By: /s/Diana L. Faust
                                       DIANA L. FAUST
                                       diana.faust@cooperscully.com
                                       Texas Bar No. 00793717
                                       KYLE M. BURKE
                                       kyle.burke@cooperscully.com
                                       Texas Bar No. 24073089

                                   900 Jackson Street, Suite 100
                                   Dallas, Texas 75202
                                   Telephone: (214) 712-9500
                                   Facsimile: (214) 712-9540

                                   STEED DUNNILL REYNOLDS
                                   MURPHY LAMBERTH, L.L.P.

                                   WILLIAM C. DUNNILL
                                   billdunnill@steedlawfirm.com
                                   Texas Bar No. 00793655
                                   AARON D. NADEAU
                                   aaronnadeau@sfllawfirm.com
                                   Texas Bar No. 24058542
                                   1010 W. Ralph Hall Parkway
                                   Second Floor
                                   Rockwall, Texas 75032
                                   Telephone: (469) 698-4200
                                   Facsimile: (469) 698-4201

                                   ATTORNEYS FOR APPELLEES
                                   DONALD WIKOFF, M.D., AND
                                   WIKOFF UROLOGY, P.A.




APPELLEES’ NOTICE OF APPEARANCE OF ADDITIONAL APPELLATE
COUNSEL AND DESIGNATION OF LEAD APPELLATE COUNSEL                     PAGE 3
D/933738V1
                         CERTIFICATE OF SERVICE

      I hereby certify that I served a true and correct copy of this Notice upon on
all counsel of record, via efile, on this the 22nd day of September, 2015, at the
following address:

Mr. Mark A. Haney                                                     VIA EFILE
mark@pulshaney.com
Mr. William Kelly Puls
Kelly@pulshaney.com
Mr. Kolter R. Jennings
Kolter@pulshaney.com
Puls & Haney, P.L.L.C.
300 Burnett, Suite 160
Fort Worth, Texas 76102
Counsel for Appellant



                                       /s/Diana L. Faust
                                      DIANA L. FAUST




APPELLEES’ NOTICE OF APPEARANCE OF ADDITIONAL APPELLATE
COUNSEL AND DESIGNATION OF LEAD APPELLATE COUNSEL                           PAGE 4
D/933738V1